406 Pa. 395 (1962)
Erie Firefighters Local No. 293, Appellant,
v.
Gardner.
Supreme Court of Pennsylvania.
Argued October 2, 1961.
March 13, 1962.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN and ALPERN, JJ.
Charles K. Moffatt, for appellant.
Gerald J. Weber, City Solicitor, with him Thomas S. Mszanowski, Assistant City Solicitor, for City of Erie, appellee.
Alexander F. Barbieri, for City Firefighters' Association of Philadelphia, Local 22, AFL-CIO, under Rule 46.
*396 OPINION PER CURIAM, March 13, 1962:
Judgment affirmed on opinion of Judge LAUB, 26 Pa. D. & C. 2d 327.